Citation Nr: 1726186	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for spondylolisthesis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2001 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The case was remanded in February 2016 for evidentiary development and for an addendum opinion regarding the relationship between the Veteran's spondylolisthesis and his military service. All actions ordered by the remand have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 
 

FINDING OF FACT

The Veteran's spondylolisthesis was neither incurred in, nor aggravated by, his active service. 




CONCLUSION OF LAW

The criteria for service connection for spondylolisthesis have not been met. 38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection is also available for a preexisting condition, provided it was aggravated during service beyond the course of its natural progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Under VA regulations, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. Only such conditions as are recorded in examination reports are considered as noted at enlistment. 38 C.F.R. § 3.304 (b). A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. However, aggravation may not be conceded where, on the basis of all of the evidence of record, the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153; 38 C.F.R.     § 3.306. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).

Congenital or developmental defects automatically rebut the presumption of soundness and are therefore considered to have preexisted service. 38 C.F.R. 
 §§ 3.303(c), 4.9. Service connection generally may not be granted for congenital or developmental defects, as they are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. §§ 3.303 (c), 4.9. However, the VA Office of General Counsel has held that service connection may be granted for a congenital disease on the basis of in-service aggravation. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)). 

The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital or developmental "defect" for service connection purposes. A "disease" considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature pre-exists claimants' military service, but that service connection for such diseases could be granted only if manifestations of the disease in service constituted aggravation of the condition. See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); but see VAOPGCPREC 67-90 (July 18, 1990) (finding that "service connection may be granted for hereditary diseases which either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service."). If the disorder is considered a congenital or hereditary "defect," service connection may be granted for disability resulting from any superimposed disease or injury. 38 C.F.R. § 3.303 (c), 4.9 (1983); see also Winn v. Brown, 8 Vet. App. 510, 516   (1996).

The Veteran is currently diagnosed with grade 1-2 spondylolisthesis. The Veteran contends the condition is not a congenital defect but rather the result of his active military service.

The Veteran's March 2001 report of medical examination at enlistment did not indicate any spine or musculoskeletal abnormalities, or any recurrent back pain.

In May 2003, the Veteran reported to sick call for upper/middle back pain upon waking. He did not report a back-related trauma, but indicated that he had first noticed the back pain the day before during physical training. He was diagnosed with an upper back strain and treated with medication. 

There are no other documented instances of back-related complaints, treatments or diagnoses in service. On the April 2005 report of medical assessment at separation, the Veteran denied any injury or illness while on active duty for which he did not seek medical care, and did not report any back problems. The Veteran testified he declined a physical examination prior to separation.

During the February 2010 VA medical examination, the Veteran reported the onset of low back pain upon his return from Iraq in September 2004, but that he did not seek treatment for the pain while in service. In November 2009 he attended a single physical therapy session after he was evaluated for chronic low back pain following an incident of lifting weights at the gym. The VA examiner noted the Veteran reported low back pain during health assessments, but also noted no previous x-rays or scans were taken related to these complaints. The examiner opined the Veteran's current x-rays revealed "congenital abnormalities" of the lumbar spine with "transitional vertebra" which "usually has the natural history of producing back pain as one gets older." The examiner also noted the Veteran has a "pars defect" and a "slip of the terminal lumbar vertebra on the one below by about quarter of an inch." The examiner opined that the Veteran's lumbar spine condition is due to congenital defects and "not directly related to active military service or activities while in active military service."

The August 2016 VA examiner reviewed the evidentiary file and opined the Veteran's spondylolisthesis is a defect and not a disease because "it had been stable with his military service and was never seen for complaints in his youth with activity." The examiner also opined that no superimposed disease or diagnosis was noted during service and that it was therefore not likely that any additional disability resulted while in service. 

The preponderance of the evidence is against granting the Veteran's claim for service connection. The Veteran's spondylolisthesis has been diagnosed as a congenital defect, a per se indication that he was not in sound condition at the time he entered active duty. The August 2016 medical examiner opined no superimposed diseases or diagnoses were noted during service.  

The Veteran has continuously indicated throughout the appeal that his current spondylolisthesis is a result of the strenuously physical nature of operating a heavy fuel vehicle while stationed in Iraq. The Veteran is competent to report observable symptomatology of his condition and to relate a contemporaneous medical diagnosis. See Layno, 6 Vet. App. 465, 469; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer opinions as to the etiology of his current spondylolisthesis. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Spondylolisthesis requires specialized training for determinations as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and its relationship to his military service.

The Board has also considered the Veteran's submissions of June 2015. These include internet-based articles on the onset and causes of spondylolisthesis and spondylolisis. However, these articles provide general information only, and are of minimal probative value. They do not expressly address the Veteran's history. See Wallin v. West, 11 Vet. App. 509 (1998) (observing that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314 (1998)); see also Procopio v. Shinseki, 26 Vet.App. 76 (2012) (Board decision affirmed where Board recited law with respect to the probity of medical treatise evidence and found that it did not show to any degree of specificity that the Veteran's disorder was linked to military service).   

The opinions of the VA examiners are of greater probative weight. They reviewed lumbar x-rays and determined that the condition was more likely than not the onset of a congenital defect rather than the result of the Veteran's service. Since there is no medical evidence indicating the congenital defect resulted in a superimposed disease or additional injury while in service, the claim must be denied.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for spondylolisthesis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


